DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Abe being used in combination with Kosslyn and Meembat.  See the new rejection below.

Double Patenting
Claims 1, 3, 8-11, 13, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-11 of copending Application No. 16/847,532 (reference application). Although the claims at 
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0012938 to Kosslyn (“Kosslyn”) in view of US PG Pub 2015/0350694 to Meembat (“Meembat”) and US PG Pub 2010/0053452 to Abe (“Abe”).
Regarding claim 1, “A method comprising: presenting, by a playback device, first media content from a first source” reads on a method where the media device receives first main media segment and plays the received first main media segment (abstract, ¶0003) disclosed by Kosslyn and represented in Fig. 1 (element 31).  Kosslyn further discloses (¶0028) that the media device receives media content segment from the media delivery server (first source).
As to “encountering, by the playback device, a trigger to replace…the first media content with a replacement content segment” Kosslyn discloses (¶0005, 
As to “determining, by the playback device, that the playback device is presenting the first media content from the first source in a muted state” Kosslyn discloses (¶0054) that the viewer of the media player mutes the presentation of the media content segment, and (¶0033, ¶0073) the system detects the audio level parameters of displayed video/media content segment or first media as represented in Fig. 5 (element 505).
As to “responsive to encountering the trigger, and based on the determining that the playback device is presenting the first media content from the first source in the muted state, presenting, by the playback device, the replacement content segment in the muted state…” Kosslyn discloses (¶0006, ¶0075) that the system determines a first interstitial media segment to be served in proximity to the first main media segment, provides the interstitial/advertisement that match audio level parameters of the main video and displays the advertisement with adjusted audio parameters as represented in Fig. 5.
Kosslyn meets all the limitations of the claim except “encountering, by the playback device, a trigger to replaceable content segment of the first media 
Combination of Kosslyn and Meembat meets all the limitations of the claim except “detecting, by the playback device, within an audio signal associated with the first media content, a silent period having a duration that satisfies a threshold condition; determining that the silent period is within a threshold time of a time at which the playback device is scheduled to replace the replaceable content segment; based on detecting the silent period having the duration that satisfies the threshold condition and determining that the silent period is within the threshold time of the time at which the playback device is scheduled to replace 

Regarding claim 3, “The method of claim 1, wherein detecting the silent period comprises detecting a silent period having a duration that satisfies a threshold condition after encountering the trigger” Meembat discloses (¶0047, ¶0050) that the device waits for some more of the media stream to arrive to enable searching in the media stream after arrival of metadata signal/trigger; detecting a beginning of a silent period comprises determining that an energy level of the media stream declines below a threshold for at least a certain length of time as represented in Fig. 2.

Regarding claim 8, “The method of claim 1, wherein the playback device comprises a television, and wherein presenting the replacement content segment comprises presenting a replacement advertisement using a media player” Kosslyn discloses (¶0023) that the media device is a smart TV, and (¶0031, ¶0055) sponsored content segment/advertisement is provided to the media device using a media player as represented in Fig. 1 (element 29A).

Regarding claim 9, “The method of claim 1, wherein encountering the trigger comprises determining that the playback device is presenting a first segment occurring immediately prior to a second segment, wherein the second segment is designated to be replaced with the replacement content segment” Kosslyn discloses (¶0043) that the device determines a last frame 122 of the first video segment right before the inserted advertisement as represented in Fig. 2B (elements 120, 122, 150).

Regarding claim 10, “The method of claim 9, wherein the replaceable content segment is a first advertisement, and wherein the replacement content segment is a second advertisement” Kosslyn discloses (¶0076, ¶0078) that the system places a plurality of ads into a first interstitial as represented in Fig. 6 (elements 620, 645), and Meembat discloses (¶0050-¶0052, ¶0072, ¶0073, claim 24) that the device receives/displays media stream, where the device, when triggered by the timing cue, replaces original content item (advertisement) with a 

Regarding claim 11, see rejection similar to claim 1.

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 16, see rejection similar to claim 8.

Regarding claim 17, see rejection similar to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425